                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    In re: Arby's Restaurant Group, Inc.
    Data Security Litigation                     Case No. 1:17-cv-1035-AT

    CONSOLIDATED CONSUMER
    CASE


            MEMORANDUM OF LAW IN SUPPORT OF
PLAINTIFFS' UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
 OF SETTLEMENT, PRELIMINARY CERTIFICATION OF CLASS FOR
  SETTLEMENT PURPOSES, APPROVAL OF CLASS NOTICE, AND
        SCHEDULING OF A FINAL APPROVAL HEARING


                               I.   INTRODUCTION

       Plaintiffs move for preliminary approval of the Settlement 1 they have reached

with Defendant Arby's Restaurant Group Inc. ("Arby's"). After arms-length

negotiations with an experienced mediator, the paiiies have reached a proposed

Settlement which, if approved by the Court, will resolve Plaintiffs' claims against

Arby's arising from the data breach.       In suppo1i of the proposed Settlement,

Plaintiffs submit the Declaration of Roy E. Barnes, which attached as Exhibit 2.

       The proposed Settlement should receive this Court's preliminary approval as

it achieves the objectives of the litigation without the accompanying uncertainties.


1
 Unless defined, capitalized terms have the same meaning attributed to them in the
Settlement Agreement, which is attached as Exhibit "1" hereto. "Settlement" as
used herein means the agreement embodied in the Settlement Agreement.
First, Arby's will fund    up to $2 million in benefits to provide for qualifying

Settlement Class Members to receive reimbursement for monetary losses and

compensation for lost time, and also to provide qualifying Settlement Class

Members with the opportunity to enroll in identity theft protection services. Second,

Arby's has confirmed the adoption and implementation of data security measures

that protect the payment card information of its customers. 2 Third, Arby's will pay

the costs of class notice, costs associated with administering the settlement, and

attorneys' fees and expenses separate and independent from funding benefits to the

Settlement Class Members. Further, provisional certification of the proposed Class

for settlement purposes satisfies the requirements of Federal Rule of Civil Procedure

23(a) and (b)(3). See Paii IV.D, infra.

      For the reasons stated herein, Plaintiffs respectfully request that the Court

grant preliminary approval of the proposed settlement, provisionally certify the

Class for settlement purposes, appoint Co-Lead and Co-Liaison Counsel as Class

Counsel, authorize notice to the Class of the proposed settlement in the form and

manner described herein, further stay all other proceedings in the Consumer Case,

and schedule a Final Approval Hearing.




2
 Arby's expressly denies that any given security improvement could have prevented
the Data Breach and denies liability on each of the claims asserted against it.


                                          2
                   II.   SUMMARY OF THE LITIGATION

    A. The Data Breach

      Plaintiffs brought this class action case seeking redress for Arby's alleged

failures to safeguard customers' credit and debit card numbers and other payment

card data that Arby's collected at the point of sale. Arby's has acknowledged that

customers who used payment cards for transactions at over 950 Arby's corporate-

owned restaurants located throughout the United States may have had their payment

card data ("Payment Card Data") exposed at varying time frames for each location

between October 8, 2016 and through January 12, 2017, based on the presence of

"malware" on the point-of-sale ("POS") systems at those locations by which Arby's

believes intruders may have been able to access data from the payment cards used

in those customer transactions (the "Data Breach"). 3

    B. Case Organization

      After Arby's announced the Data Breach, a pair of class action lawsuits were

filed by Arby's customers alleging that Arby's failed to implement adequate

measures to protect "Customer Data" (alleged to include Payment Card Data and

other data) from their Arby's transactions in connection with the incident. Financial

institutions also filed suit against Arby's relating to the breach. The Court

consolidated the two customer class action cases into a single "Consumer Case," and

consolidated the financial institution cases into a separate single "Financial

3The Data Breach is referred to in the Settlement Agreement as the "Security
Incident."


                                          3
Institution Case." (ECF No. 25) 4 The Court also appointed separate leadership for

the Consumer Case. (ECF No. 48).

      C. Plaintiffs' Claims and Arby's Motion to Dismiss

         Plaintiffs filed their Consolidated Class Action Complaint on July 21, 2017

("Complaint") (ECF No. 47). The Complaint included five named plaintiffs

("Plaintiffs") who alleged having had Customer Data compromised in the incident

and who sought to asse11 common law and state consumer protection claims on

behalf of themselves and, on a number of the counts, all Arby's customers in the

United States who were similarly situated.

         Arby's moved to dismiss the claims on August 24, 2017 (ECF No. 52), which

Plaintiffs opposed. (ECF No. 63). In its Order of March 5, 2018 (ECF No. 102), the

Court denied Arby's motion to dismiss Plaintiffs' claims, except for the claims for

violations of the Georgia Fair Business Practices Act ("GFBPA") and other state

consumer laws. The Court granted Plaintiffs leave to replead those claims. Plaintiffs

subsequently amended their Complaint (ECF No. 107), and Arby's filed a second

motion to dismiss those claims (ECF No. 117). On June 28, 2017 the Com1 entered

an order denying Arby's motion to dismiss the GFBPA claim, but dismissed the

other state consumer law claims as redundant. (ECF No. 146).




4
    All docket references are to the Consolidated Consumer Docket: 1: 17-cv-l 035-AT.


                                           4
   D. Discovery

      The parties negotiated a preliminmy scheduling order (Case Management

Order No. I, ECF No. 32). CMO No. I directed the parties to begin meeting and

conferring regarding further case management orders. (Id.). Accordingly, the parties

negotiated a protocol for the production of documents and ESI (ECF No. 85), an

expert discovery protocol (ECF No. 99), a confidentiality agreement and protective

order (ECF No. 83), and an order governing the admissibility of documents. (ECF

No. 96).

      The parties submitted and argued competing discovery statements regarding

the length, timeline and amount of discove1y, which resulted in the Court's

Scheduling Order and Order Regarding Discovery Plan and Deposition Protocol.

(Doc. 85). Throughout the course of the litigation the parties held numerous

conferences to negotiate the scope of the requests, ESI, and Arby's document

custodians. The parties addressed unresolved disputes in periodic status conferences

before the Court.

      The parties had begun exchanging written discovery at the time of settlement.

Plaintiffs and Arby's had exchanged interrogat01y responses.             Additionally,

Plaintiffs in the Consumer Case joined with the plaintiffs in the Financial Institution

Case to propound 62 document requests on Arby's. With the help of a retained

cybersecurity consultant, Plaintiffs began reviewing the documents produced by

Arby's.




                                           5
   E. Settlement Negotiations

      During proceedings on the motions to dismiss, Plaintiffs and Arby's began to

discuss a possible resolution of the Consumer Case. After resolution of the first

motion to dismiss, the parties agreed to engage an experienced mediator, Ralph Levy

of JAMS. The parties participated in a fu11-day mediation session with Mr. Levy on

July 27, 2018. The parties reached agreement in principle on the terms of a

settlement and executed a non-binding term sheet. No discussion of possible

attorneys' fees occurred until agreement in principle on all other terms of the

settlement had been reached. Rather, the parties conducted a later mediation

regarding attorneys' fees on August 10, 201 8, at which time the parties reached

agreement in principle on attorneys' fees as well.

      On August 14, 2018, the parties filed a joint motion for a thirty day stay of all

proceedings in the Consumer Case to allow the parties to finalize and file a

settlement agreement and motion to approve the settlement. On August 15, 2018,

the Court granted the stay. At the Paiiies' request, the Court extended the stay until

October 5, 2018. The parties have now executed a settlement agreement and a copy

of that settlement agreement, with exhibits ("Settlement Agreement") is filed

herewith.




                                          6
             III.   TERMS OF THE PROPOSED SETTLEMENT

    A. The Class
      The proposed Class for which provisional certification is now sought, solely

for settlement purposes, includes all persons residing in the United States who used

a debit or credit card to make a purchase at an affected Arby's restaurant during its

exposure window. 5     The exposure windows relating to each affected Arby's

restaurant have varying durations ranging between October 8, 2016 and January 12,

2017. 6 The Class specifically excludes: (i) Arby's and its officers and directors; and

(ii) the Judge or Magistrate Judge to whom the action is assigned and, any member

of those Judges' staffs or immediate family members. (Settlement Agt., if 1.8). 7



5
   Pursuant to the Settlement Agreement, "'Class' means all persons residing in the
United States who used a debit or credit card to make a purchase at an Affected
Location during its Exposure Window." (Settlement Agreement, if 1.8). The
"Affected Locations" and their respective "Exposure Windows" are those listed in
the public notification to consumers of the data breach posted by Arby's on April
14, 2017, at http://arbys.com/security ("Locations" tab). (Id., ifif 1.1, 1.13).
6
  See http://arbys.com/security ("Locations" tab).
7
  Notice to the Class of the Settlement will include, inter alia, notification of the
deadline by which members of the Class ("Class Members") seeking to exclude
themselves from the Settlement may do so, as set out below. At the Final Approval
Hearing, the Plaintiffs will accordingly move for final certification of a Settlement
Class consisting of all Class Members except: (i) those who timely and validly
request exclusion from the Settlement Class; and (ii) any other person found by a
court of competent jurisdiction to be guilty under criminal law of initiating, causing,
aiding or abetting the criminal activity or occurrence of the Security Incident or who
pleads nolo contendere to any such charge. (Settlement Agt. if 1.27). Members of


                                           7
   B. The Settlement Benefits

          1. Up to $2 Million in Settlement Funding

      Under the terms of the Settlement Agreement, Arby's will fund up to $2

million for payment of the cost of benefits to Settlement Class Members.

Specifically, Settlement Class Members who incurred a fraudulent charge on or a

cancellation of their payment card subsequent to using that card at an Affected

Location during its Exposure Window are eligible to receive reimbursement for

documented, unreimbursed actual out-of-pocket expenses that were incurred as a

result of the Security Incident and fall in one or more of the following categories:


          • Costs and expenses spent addressing identity theft or fraud;

          • Losses caused by restricted access to funds (i.e., costs of taking out a
            loan, A TM withdrawal fees);

          • Preventative costs incurred from February 9, 2017 through the date of
            public announcement of the Settlement agreement, not to exceed
            $150.00 per Settlement Class Member, including cost of identity theft
            protection services, purchasing credit monitoring, placing security
            freezes on credit reports, or requesting copies of credit reports for
            review;

         • Late fees, declined payment fees, overdraft fees, returned check fees,
           customer service fees, and/or card cancellation or replacement fees;

         • Unauthorized charges on credit or debit card that were not reimbursed;
           and

the Settlement Class are referred to in the Settlement Agreement and this
memorandum as "Settlement Class Members." (Id.)


                                          8
          • Other documented losses that were not reimbursed.
      In addition, those Settlement Class Members qualifying for expense

reimbursement as set out above may make a claim for reimbursement of their time

incurred by reason of the Data Breach as described.           Those with supporting

documentation may submit a claim for up to five hours, at $15 per hour, to

compensate for time they spent remedying such impacts resulting from the Data

Breach, and those who cannot document their time may self-ce1iify the amount of

time they spent remedying such impacts from the Data Breach, for up to two hours

at $15 per hour.

      Qualifying Settlement Class Members who submit valid claim forms and

documentation will be eligible for reimbursement of expenses as described above,

plus compensation for documented or undocumented time spent as described above,

up to an aggregate maximum of $5,000.

          2. Identity Theft Protection Services

      In addition to the foregoing, any Settlement Class Member who is not already

enrolled in an identity theft protection service will be eligible to enroll without

charge in an identity theft protection service provided by Experian Consumer

Services ("Experian") which provides periodic credit reports for review, credit

report monitoring across all three credit bureaus, identity restoration assistance, and

up to $1 million in identity theft insurance. Upon enrollment, coverage for such

services shall be provided to the Settlement Class Member for a period of up to 24



                                           9
months, provided that the aggregate amount fundable by Arby's for such identity

theft protection service shall not exceed $300,000, in which case the period of

protection provided by the identity theft protection service will be reduced to less

than 24 months as necessary so as not to exceed that amount.

         3. Confirmatory Discovery

      Arby's has confirmed, under oath, that the following measures relating to

consumer card security are currently in place:
• Arby's has designated a position within the company that 1s specifically
   responsible for overseeing information security compliance;

• Arby's has a written IT security policies addressing the security of its PCI DSS
  environment;

• Arby's has hired a third-party Qualified Security Assessor to conduct an annual
  penetration test of Arby's cardholder data environment that complies with the
  standards set forth by PCI DSS; and

• Arby's has implemented an annual security awareness training for its corporate
  and restaurant employees, which will include education and training regarding
  payment card data security and payment card data security best practices.


   C. Distribution Plan

      Arby's shall fund payment of all approved claims for expense reimbursement

and compensation for time spent, and of the cost of all approved claims for the

identity theft protection service, up to an aggregate amount of $2,000,000 (the

"Aggregate Cap"). Within the "Aggregate Cap," Arby's has agreed to fund the cost

of identity protection services up to $300,000 (the "Identity Theft Protection Sub-



                                         10
Cap"). (Settlement Agreement      ~2.1.2).   In the event the aggregate amount of

approved claims when added to the aggregate cost (after application of the Identity

Theft Protection Sub-Cap) of the identity theft protection service exceeds the

Aggregate Cap, the amount of each approved claim shall be reduced by a pro rata

percentage such that Arby's liability to fund payments does not exceed the

Aggregate Cap. If the total amount of funding required of Arby's under the

Settlement Agreement is less than $2 million, Arby's shall retain any unfunded

amount. (Id.   ~2.2.6).

      Arby's will pay the costs of providing Class notice and administering the

Settlement benefits. Arby's will pay these costs separate and apart from the up to $2

million in funding for the Settlement benefits. (Settlement Agt.   ~~   2.2.6, 2.3, 10.3).

   D. Proposed Notice Plan

      Subject to the Court's approval, the parties propose a Notice Program

consisting of publication notice and a settlement website. Advertisements will be

placed in selected print magazines and on websites via internet banner ads. The plan

for notice by publication is contained within the Peak Declaration. (Ex. 1-D). First,

the Publication Notice will appear as an approximate one-third page ad unit once in

Country Living and People. The Publication Notice will appear in both the print

publications and their online digital replicas. Country Living has a circulation of

1,380,879 with approximately 11,934,000 readers. It is a monthly home magazine

covering design, food, pets, gardening, and how-to projects focusing on "small-town




                                         11
community" living. People magazme has a circulation of 3,411,860 with

approximately 41,353,000 readers. It is a weekly entertainment magazine that

features celebrity news, biographies and gossip.

      Second, the Administrator will also publish notice via online internet banners

on Facebook and the Google Display Network. Facebook is the largest social media

platform in terms of both audience size and engagement, providing the capability of

reaching millions of users daily. The Google Display Network is a vast ad network

that reaches over 90% of Internet users. It creates advertising opportunities to over

two million websites, including some of the most-visited websites on the internet.

The Administrator's digital specialists will routinely monitor the campaign to

analyze key campaign performance indicators (KPls), such as click-through rates

and costs per action. The Administrator will allocate placements to sites that have

demonstrated successful KPis throughout the duration of the campaign.

      The Publication Plan is expected to generate approximately 185 million

impressions. (See Peak Declaration ifl 5 (Exhibit 1-D)). The impressions will be

targeted to likely rClass Members and delivered on both desktop and mobile devices.

The online ads will include an embedded link to the Settlement Website.

      The Publication Plan has been developed to reach approximately 70% of Class

Members an average of 1.6 times. (See id. if 23). A similar notice and publication

plan was approved in the proposed consumer class action settlement stemming from

the Wendy's data breach. (See Order Preliminarily Approving Settlement, Jackson,




                                         12
et al v. Wendy's International, LLC, No. 6: 16-cv-210-PGB-DCI (M.D. Fl. Aug. 23,

2018), ECF No. 146, attached as Exhibit 3).

           The Settlement Administrator will also establish a settlement website in the

form agreed to by the parties and the Court. In addition to the notices, the website

will include information about the Settlement, related case documents, and the

Settlement Agreement. (Settlement Agt. ,-r 4.2.3). Settlement Class Members will be

able to submit claims electronically. (Id. ,-r2.1.3(b )).

    E. Attorneys' Fees and Costs

           Plaintiffs' Counsel will apply to the Court for an award of attorneys' fees,

costs, and expenses of up to $980,000 and reimbursement of costs and expenses of

up to $35,000. Arby's will not oppose either request. As with costs of notice and

administration, Arby's has agreed to pay any attorneys' fees, costs, and expenses

awarded by the Court, up to the maximum amounts specified above, separate from

the $2 million fundable for the cost of valid claims for benefits. (Settlement Agt.

,-r8.2).

    F. Service Awards

           Plaintiffs' Counsel will apply for, and Arby's has agreed not to oppose,

service awards of up to $4,500 for each Representative Plaintiff8 in recognition of

their commitment to this case on behalf of the Settlement Class as set forth in the

Settlement Agreement. (Settlement Agt. ,-r8.3).

8
  Representative Plaintiffs are defined in Paragraph 1.21 of the Settlement
Agreement.


                                             13
     G. Release

       As part of the Settlement, the parties have negotiated full mutual releases.

(Settlement Agt. if7.2).

                                IV.    ARGUMENT

A.     The Proposed Settlement Warrants Preliminary Approval

       Class settlement approval under Rule 23 is a two-step process. The Court must

first determine whether the proposed settlement warrants preliminary approval. See

Melanie K. v. Horton, No. 1:14-cv-710-WSD, 2015 WL 1799808, at *2 (N.D. Ga.

Apr. 15, 2015). "[T]he court's primary objective atth[is] point is to establish whether

to direct notice of the proposed settlement to the class, invite the class's reaction,

and schedule a final fairness hearing." 4 WILLIAM B. RUBENSTEIN, NEWBERG ON

CLASS ACTIONS§ 13:10 (5th ed. 2015). After notice, the Court may more fully weigh

the settlement's strengths and weaknesses at the final approval hearing. Id.

       Both "strong judicial policy" and an "overriding public interest" favor

settlements. Meyer v. Citizens and Southern Nat'! Bank, 677 F. Supp. 1196, 1200

(M.D. Ga. 1988) (citation and internal quotations omitted). "Settlements conserve

judicial resources by avoiding the expense of a complicated and protracted litigation

process and are highly favored by the law." In re Motorsports Merchandise Antitrust

Litig., 112 F. Supp. 2d 1329, 1333 (N.D. Ga. 2000). The Court has broad discretion

in approving a settlement; indeed, Rule 23( e) "provides no standard for the district

judge to apply in considering a proposed settlement." Id.




                                          14
      A "district comi may rely upon the judgment of experienced counsel for the

parties ... [and] [a]bsent fraud, collusion, or the like, the district court 'should be

hesitant to substitute its own judgment for that of counsel.'" Nelson v. Mead Johnson

& Johnson Co., 484 F. App'x 429, 434 (11th Cir. 2012) (quoting Cotton v. Hinton,

559 F.2d 1326, 1330 (5th Cir. 1977)); see also Columbus Drywall & Insulation, Inc.

v. Masco Corp., 258 F.R.D. 545, 558 (N.D. Ga. 2007).

      Comis within the Eleventh Circuit have used two different standards when

considering whether to preliminarily approve a proposed class action settlement.

Some courts have found that "[p]reliminary approval is appropriate where the

proposed settlement is the result of the parties' good faith negotiations, there are no

obvious deficiencies and the settlement falls within the range of reason." In re

Checking Account Overdraft Litig., 275 F.R.D. 654, 661 (S.D. Fla. 2011) (internal

quotations omitted). Other courts have applied the factors used at the final approval

stage, known as the Bennett factors:


      ( 1) the likelihood of success at trial; (2) the range of possible recoveries;
      (3) the point on or below the range of possible recoveries at which a
      settlement is fair, adequate and reasonable; (4) the complexity, expense
      and duration oflitigation; (5) the substance and degree of opposition to
      the settlement; and (6) the stage of the proceedings at which the
      settlement was achieved.




                                           15
Columbus Drywall, 258 F.R.D. at 558-59 (quoting Bennett v. Behring Corp., 737

F.2d 982, 986 (11th Cir. 1984)). The proposed Settlement warrants preliminary

approval under both standards.

B.   The Proposed Settlement Is the Result of Good Faith Negotiations Is
Not Obviously Deficient, and Falls Within the Range of Reasonableness
      Preliminary approval is appropriate because the proposed Settlement is the

product of good faith negotiations between informed counsel. See In re Checking

Account Overdraft, 275 F.R.D. at 661. A mediator experienced in complex litigation

assisted in the parties' settlement negotiations. See Ingram v. The Coca-Cola Co.,

200 F.R.D. 685, 693 (N.D. Ga. 2001) (experienced mediator diminishes possibility

of collusion). The parties began discussing settlement after they had fully briefed

Arby's initial motion to dismiss, and agreed to mediation only after the Court had

ruled on the motion. The parties obtained further information about the merits of

their case through discovery and throughout the course of settlement negotiations.

Thus, the parties were able to closely evaluate the respective merits of their case and

determine the appropriateness of a settlement.

      The proposed Settlement is reasonable. The Settlement confers significant

monetary benefits to qualifying Settlement Class Members, and it provides Class

Members who are not already enrolled in identity theft protection services with the

opportunity to enroll in preventative relief in the form of identity theft protection

services from Experian. In addition, Arby's agreed to confirmatory discovery to

verify ce1iain of its data security practices although it expressly denies that any given


                                           16
security measure could have prevented the Data Breach. These benefits compare

favorably with those of other settlements in data breach class actions. See generally

In re the Home Depot, Inc., Customer Data Sec. Breach Litig., 1: 14-MD-02583-

TWT, 2016 WL 6902351 (N.D. Ga. Aug. 23, 2016). For instance, the Target

databreach compromised the personal information of "nearly 100 million American

consumers." In re Target Corp. Customer Data Sec. Breach Litig., MDL 14-2522

(PAM), 2017 WL 2178306, at *l (D. Minn. May 17, 2017), a.ffd, 892 F.3d 968 (8th

Cir. 2018). There, Target agreed to pay a fund of$10 million to, among other things,

reimburse consumers for all of their documented losses up to $10,000. Id. The

district comi reasoned that "[a]ll class members' fears of future harm are remedied

both by the compensation available for purchase of credit-monitoring/identity-theft

protection and by the steps Target agreed to take to secure its customers' data in the

future." See also In re Heartland Payment Sys., Inc. Customer Data Security Breach

Litig., 851 F. Supp. 2d 1040, 1048-1069 (S.D. Tex. 2012) (approving settlement that

provided up to $2.4 million to pay for out-of-pocket losses but no monitoring

services); see Bray v. GameStop Corp., No. 1:17-cv-01365-JEJ (D. Del.), Mot. for

Preliminary Approval (ECF 41, at 3) (discussing confirmatory discovery taken to

verify post-breach security measures) (motion granted on July 23, 2018) (ECF 42).

      Additionally, the Wendy's settlement provides a useful comparison as the

structure of the funds are similar, though not identical. One important difference is

that this settlement provides a benefit lacking in Wendy's: qualifying Settlement




                                          17
Class Members have the option to enroll in identity theft protection services for up

to 24 months. See generally Wendy's, supra (see also Mot. for Prelim. Approval,

attached as Exhibit 4).

C.    The Bennett Factors Support Preliminary Approval

      1. The Settlement Benefits Outweigh the Uncertainty of Success at Trial

      The first Bennett factor is the likelihood of success at trial, weighed "against

the amount and form of relief contained in the settlement." Saccoccio v. JP Morgan

Chase Bank, N.A., 297 F.R.D. 683, 692 (S.D. Fla. 2014). This factor weighs in favor

of approval where "success at trial is not certain for Plaintiff[s]." Burrows v.

Purchasing Power, LLC, No. 1:12-CV-22800, 2013 WL 10167232, at *6 (S.D. Fla.

Oct. 7, 2013).

      Although Plaintiffs are confident in the merits of their claims, the risks

involved in prosecuting a class action through trial cannot be disregarded. Arby's

denies any liability for Plaintiffs' claims. Although the Comi largely denied Arby's

two motions to dismiss, Arby's would surely argue that Georgia law has changed

and, even if a duty were owed under Georgia law, would dispute whether it breached

such a duty. See generally McConnell v. Georgia Dep't ofLabor, 345 Ga. App. 669

(2018). Class certification is challenging in any case, and, as Arby's repeatedly

argued, there is a paucity of data breach cases where certification of a consumer class

outside the settlement context has been granted. See, e.g., Jn re Hannaford Bros. Co.

Customer Data Security Breach Litig., 293 F.R.D. 21, 33 (D. Me. 2013). Even




                                          18
supposing Plaintiffs achieved certification, "the trial process is always fraught with

uncertainty." See In re Motorsports, 112 F. Supp. 2d at 1334. The proposed

Settlement avoids all these uncertainties and provides the Settlement Class with

timely, meaningful, and certain relief.

      2. The Settlement is Within the Range of Possible Recoveries and is Fair,
         Adequate, and Reasonable
      The second and third Bennett factors-whether the settlement falls within the

range of possible recoveries and is fair, adequate and reasonable-can be considered

together. Burrows, 2013 WL 10167232, at *6. In considering these factors, "[t]he

Court's role is not to engage in a claim-by-claim, dollar-by-dollar evaluation, but to

evaluate the proposed settlement in its totality." Lipuma, 406 F. Supp. 2d at 1323;

see also Burrows, 2013 WL 10167232, at *6 (noting that "even a settlement point

below the range of possible recovery may qualify as fair, adequate, and reasonable").

Aside from fees and notice and administration costs, the proposed Settlement

provides up to $2 million in benefits for qualifying Settlement Class Members to

reimburse monetary losses and compensate for lost time, and to provide Settlement

Class Members not already enrolled in an identity theft protection service with the

opportunity to enroll in identity theft protection services provided by Experian for

up to 24 months.     The proposed Settlement also provides for confirmation of

specified Arby data protection practices. As discussed above, these benefits compare

favorably to settlements in other data breach cases that received court approval.




                                          19
      3. Continued Litigation Would Be Complex, Expensive, and Lengthy

      A "[ s]ettlement [that] will alleviate the need for judicial exploration of ...

complex subjects, reduce litigation costs, and eliminate the significant risk that

individual claimants might recover nothing" merits preliminary approval. Lipuma,

406 F. Supp. 2d at 1324 (quoting Woodward v. NOR-AM Chemical Co., No. Civ.

94-0780-CB-C, 1996 WL I 063670, at *21 (S.D. Ala. May 23, 1996)). Without

settlement, Plaintiffs would have to successfully move for class certification. To

that end, Plaintiffs would need to engage in substantial additional fact and expert

discovery, and Plaintiffs would need to combat additional dispositive motions before

trial. The necessary investment of time and resources in a trial and appeals would be

significant, all without the guarantee of any relief. The proposed Settlement, on the

other hand, provides the Settlement Class with guaranteed and immediate recovery.

This factor therefore weighs in favor of preliminary approval. See Columbus

Drywall, 258 F.R.D. at 559-560 ("Plaintiffs [would] not have any guarantee that they

will receive a larger recovery from the Settling Defendants were they to forego the

settlement offer").

      4. The Substance and Degree of Opposition to the Settlement

      Courts do not consider this factor until notice has not been provided to Class

Members. See Columbus Drywall, 258 F.R.D. at 560.




                                         20
      5. The Stage of Proceedings Allowed Plaintiffs to Evaluate the Merits of
         the Case and the Settlement Relief

      The purpose of this factor is "to ensure that Plaintiffs had access to sufficient

information to adequately evaluate the merits of the case and weigh the benefits of

settlement against further litigation." Lipuma, 406 F. Supp. 2d at 1324. Before filing

the Consolidated Complaint, Plaintiffs' Counsel devoted significant time to

investigate the facts related to the data breach and to research possible claims. After

filing the Complaint, Plaintiffs' Counsel opposed two motions to dismiss. The

paiiies had engaged in protracted negotiations and argument over the scope and

length of discovery. At the time of settlement, the parties had exchanged

interrogatory responses, and Arby's had begun producing a substantial number of

documents. This work, combined with their experience in successfully prosecuting

similar data breach cases, gave Plaintiffs' Counsel the opportunity to sufficiently

evaluate the merits of the case and weigh the potential relief.

D.    The Court Should Certify the Proposed Class

      When a settlement is reached before class certification, the court must

determine whether the proposed class is appropriate for ce1iification for purposes of

settlement. See FEDERAL JUDICIAL CENTER, MANUAL FOR COMPLEX LITIGATION §

21.632 (4th ed. 2014); Amchem Products, Inc. v. Windsor, 521 U.S. 591, 613-614

(1997). Certification of a settlement class is appropriate when the four requirements

of Rule 23(a) and at least one subsection of Rule 23(b) are satisfied. See Columbus

Drywall, 258 F.R.D. at 553; see also MANUAL FOR COMPLEX LITIGATION§ 21.632.



                                          21
          District courts have "broad discretion" to determine whether to certify a

settlement class. Walco Investments, Inc. v. Thenen, 168 F.R.D. 315, 323 (S.D. Fla.

1996). As set forth above, courts routinely find that similar data breach class action

settlements are appropriate, and certification for settlement purposes is appropriate

in this case as well.

   1. The Class Satisfies the Requirements of Rule 23(a)

     i.      Numerosity

          Rule 23(a)(l) requires that a proposed class be "so numerous thatjoinder of

all class members is impracticable." Fed. R. Civ. P. 23(a)(l). Plaintiffs "need only

show that it would be extremely difficult or inconvenient to join all members of the

class," not "that joinder is impossible." Columbus Drywall, 258 F.R.D. at 554

(quoting Anderson v. Garner, 22 F. Supp. 2d 1379, 1384 (N.D. Ga. 1997)).

"Practicability of joinder depends on factors such as the size of the class, ease of

identifying its members and determining their addresses, ease of making service on

them if joined, and their geographic dispersion." Id. Courts require only that

plaintiffs provide "some evidence of the number of members in the purp01ied class,

or at least a reasonable estimate of that number." Leszczynski v. Allianz Insurance,

176 F.R.D. 659, 669 (S.D. Fla. 1997). Through discovery, Plaintiffs learned that the

Class consists of several million U.S. Arby's customers whose payment card data

may have been exposed. Numerosity for purposes of a certifying a class for

settlement is easily satisfied.




                                           22
    ii.      Commonality

          Rule 23(a)(2) requires that there be "questions of law or fact common to the

class." Id. "Commonality requires the plaintiff to demonstrate that the class members

'have suffered the same injury," such that "all their claims can productively be

litigated at once." Wal""Mart Stores, Inc. v. Dukes, 546 U.S. 338, 350 (2011). The

common questions must "generate common answers apt to drive the resolution of

the litigation." Id. (internal quotations omitted). "[C]ommonality requires 'that there

be at least one issue whose resolution will affect all or a significant number of the

putative class members."' Williams v. Mohawk Industries, Inc., 568 F.3d 1350, 1355

(11th Cir. 2009). Thus, the commonality element is generally satisfied where, as here

"a plaintiff alleges that defendants have engaged in a standardized course of conduct

that affects all class members." Terrill v. Electrolux Home Products, Inc., 295 F.R.D.

671, 685 (S.D. Ga. 2013) (internal quotations omitted).

      The common questions of law and fact that arise from the Data Breach

include: (1) whether Arby's failed to adequately protect Class Members' Customer

Data; (2) whether Arby's conduct constituted unfair methods of competition and

unfair, deceptive, or unlawful acts actionable under the GFBPA; (3) whether Arby's

had a legal duty to adequately protect Class Members' Customer Data; (4) whether

Arby's breached that legal duty; and (5) whether Arby's knew or should have known

that Customer Data was vulnerable to attack. "These common issues all center on

[Arby's] conduct, satisfying the commonality requirement." Home Depot, 2016 WL




                                           23
6902351, at *2; see also In re Countrywide, 2009 WL 5184352, at *3; Jn re

Heartland Payment Systems, 851 F. Supp. 2d at 1059 ("Answering the factual and

legal questions about Heartland's conduct will assist in reaching classwide

resolution.").

           Plaintiffs thus submit that commonality for purposes of a certifying a class for

settlement is satisfied as well.

    iii.      Typicality

           Rule 23(a)(3) requires that "the claims or defenses of the representative parties

[be] typical of the claims or defenses of the class." Id. This requirement "measure[s]

whether a sufficient nexus exists between the claims of the named representative and

those ofthe class at large." Hines v. Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003).

"[F]actual differences among the claims of the putative class members do not defeat

certification." Cooper v. Southern Co., 390 F.3d 695, 714 (11th Cir. 2004) (internal

quotations omitted). Rather, typicality is satisfied where claims "arise from the same

event or pattern or practice and are based on the same legal theory." Terrill, 295

F.R.D. at 686). The Plaintiffs' claims are typical of those of the Class because they

arise from the same data breach, and because they are also based on the same legal

theory that Arby's failed to protect Customer Data. See Home Depot, 2016 WL

6902351, at *2. 9

9
  In the Consolidated Amended Complaint, Plaintiff Rutters alleged that he made
purchases at an Arby's restaurant located at 2600 S. Orange Avenue, Orlando,
Florida 32806 (store number 5927) on October 27, 2016 and January 14, 2017. (Id.
if41 ). The exposure window for this location was November 17, 2016 through


                                              24
          Plaintiffs thus submit that typicality for purposes of a certifying a class for

settlement is satisfied as well.

    1v.      Adequacy of Representation

          The adequacy requirement is satisfied when "the representative parties will

fairly and adequately protect the interests of the class." Fed. R. Civ. P. 23(a)(4). To

make this determination, courts employ "a two-part test: ( 1) whether plaintiffs have

interests antagonistic to the interests of other the class members; and (2) whether the

proposed class' counsel has the necessary qualifications and experience to lead the

litigation." Columbus Drywall, 258 F.R.D. at 555. "The fact that the named plaintiffs

may have suffered greater damages does not indicate that named plaintiffs possess

interests antagonistic to other plaintiffs." Id.

          The Plaintiffs have fulfilled their responsibilities by working with their

counsel to prepare and file complaints against Arby's, producing documents related

to the breach, responding to written discovery, and otherwise assisting in the

prosecution of the litigation. They do not have any interests adverse to the interests

of the other Class Members as their claims arise out of the same Data Breach. In

addition, this Court previously appointed Plaintiffs' Counsel based on their

qualifications and experience. The adequacy requirement is satisfied.

   2. The Class Satisfies the Requirements of Rule 23(b)(3)


January 12, 2017. During the course of discovery, the Parties confirmed via bank
records that Plaintiff Rutters made another purchase at this location inside its
exposure window on December 22, 2017.


                                             25
      Rule 23(b )(3) reqmres that "questions of law or fact common to class

members predominate over any questions affecting only individual members," and

that class treatment is "superior to other available methods for fairly and efficiently

adjudicating the controversy." Id. Where, as here, a court is "[c]onfronted with a

request for settlement-only class certification, a district comi need not inquire

whether the case, if tried, would present intractable management problems."

Amchem, 521 U.S. at 620.

      i. Predominance

      The predominance requirement "tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation." Id. at 623.

"Common issues of fact and law predominate if they have a direct impact on every

class member's effort to establish liability and on every class member's entitlement

to injunctive and monetary relief." Terrill, 295 F.R.D. at 688. Predominance does

not require that all questions of law or fact be common, but rather that "a significant

aspect of the case ... can be resolved for all members of the class in a single

adjudication." Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998)

(internal quotations omitted).

      Common questions of fact and law described above predominate over any

individualized issues for purposes of settlement. Other courts have recognized that

these types of common issues arising from a data breach predominate over

individualized issues in similar settlement contexts. See, e.g., Home Depot, 2016




                                          26
WL 6902351, at *2; In re Countrywide, 2009 WL 5184352, at *6-7; In re Heartland

Payment Systems., 851 F. Supp. 2d at 1059.

     ii.      Superiority

           Because of the common issues that predominate in this case, a class action is

superior to other methods for adjudicating these claims. See In re Anthem, Inc. Data

Breach Litigation, 15-MD-02617-LHK, 2018 WL 3872788, at *11 (N.D. Cal. Aug.

15, 2018) (citing Home Depot and Target in finding superiority). Judicial economy

is best served for purposes of settlement by resolving Plaintiffs' claims as a class.

See Terrill, 295 F.R.D. at 697 ("A single, coordinated proceeding is superior to

hundreds of discrete and disjointed suits addressing the same facts and legal

issues.").

E.         The Court Should Appoint Lead and Liaison Counsel as Class Counsel

           In appointing class counsel, courts must consider (i) counsel's work in

identifying or investigating claims; (ii) counsel's experience in handling the types of

claims asserted; (iii) counsel's knowledge of the applicable law; and (iv) the

resources counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(l)(A).

The Court appointed Co-Lead and Co-Liaison Counsel based on their qualifications

and experience. See ECF No. 48. Since then, Co-Lead and Co-Liaison Counsel have

committed substantial time and resources to obtain a favorable result in a timely

fashion. Co-Lead and Co-Liaison Counsel have worked to demonstrate satisfaction




                                             27
of Rule 23(g)'s requirements, and they respectfully request that the Court appoint

them to serve as Class Counsel.

F.    The Court Should Approve the Proposed Notice Program

      Rule 23(e)(l)(B) requires that the court direct notice in a reasonable manner

to all class members who would be bound by the proposed settlement. Id. Under

Rule 23(c)(2)(B), "the court must direct to class members the best notice that is

practicable under the circumstances, including individual notice to all members who

can be reasonably identified through reasonable effort." Id. "[W]hat amounts to

reasonable efforts under the circumstances is for the Court to determine after

evaluation of the available information and the possible methods of identification."

In re Domestic Air, 141 F.R.D. 535, 539 (N.D. Ga. 1992). The best notice practicable

must "contain information that a reasonable person would consider to be material in

making an informed, intelligent decision of whether to opt out or remain a member

of the class and be bound by the final judgment." Id. at 553 (internal quotations

omitted).

      Here, individual notice is not practicable because the data identifying the

names and addresses for class members does not exist in Arby's business records,

and it would be cumbersome and cost-prohibitive to obtain from other sources.

"Neither due process nor Rule 23 requires that class members receive actual notice,

and publication notice is appropriate where class members' names and addresses




                                        28
cannot be determined with reasonable efforts." See Juris v. !named Corp., 685 F.3d

1294, 1321 (11th Cir. 2012)).

      Nonetheless, the Administrator developed the proposed digital Notice

Program to reach approximately 70% of Class Members an average of 1.6 times.

(See Peak Declaration        if 23). Finally, Defendant will provide the notification
required by the Class Action Fairness Act, 28 U.S.C. § 1715. As designed, the

Notice Program constitutes the best notice practicable and will satisfy due process.

      The Notice will concisely and clearly state in plain, easily understood

language the following information: "(i) the nature of the action; (ii) the definition

of the class certified; (iii) the class claims, issues, or defenses, (iv) that a class

member may enter an appearance through an attorney if the member so desires;

(v) that the court will exclude from the class any member who requests exclusion;

(vi) the time and manner for requesting exclusion; and (vii) the binding effect of a

class judgment on members." Fed. R. Civ. P. 23(c)(2)(B). The proposed forms of

notice also provide further details about the Settlement, its benefits, and how to

obtain further assistance.

                                        CONCLUSION

      Plaintiffs respectfully request that the Court grant preliminary approval of the

settlement, provisionally certify the Class for purposes of settlement, appoint Co-

Lead and Co-Liaison Counsel as Class Counsel, authorize notice to the Class of the




                                           29
proposed settlement in the form and manner described in this motion, fmiher stay

all other proceedings in the Consumer Case, and schedule a Final Approval Hearing.




                                        30
Dated: October 5, 2018                     Respectfully Submitted,

/s/ J. Cameron Tribble                     /s/ Timothy J. Peter
BARNES LAW GROUP, LLC                      FARUQI & FARUQI, LLP
Roy E. Barnes                              Robert W. Killorin
Ga. Bar No. 039000                         Ga. Bar No. 417775
John R. Bevis                              Stuart J. Guber
Ga. Bar No. 056100                         Ga. Bar No. 141879
J. Cameron Tribble                         Timothy J. Peter *
Ga. Bar No. 754759
31 Atlanta Street                          101 Greenwood A venue
Marietta, Georgia 30060                    Jenkintown, Pennsylvania 19046
Tel: (770) 227-6375                        Tel: (215) 277-5770
Fax: (770) 227-6373                        Fax: (215) 277-5771
roy@barneslawgroup.com                     rkillorin@faruqilaw.com
bevis@barneslawgroup.com                   sguber@faruqilaw.com
ctribble@barneslawgroup.com                tpeter@faruqilaw.com

                               Co-Lead Counsel
                     for Plaintiffs and the Proposed Class
                                 *Pro Hae Vice

MORGAN & MORGAN                            EVANGELISTA WORLEY, LLC
COMPLEX LITIGATION GROUP                   David J. Worley
John Yanchunis *                           Ga. Bar No. 776665
Marisa Glassman*                           James M. Evangelista
201 Nmih Franklin Street, 7th Floor        Ga. Bar No. 707807
Tampa, Florida 33602                       81 OOA Roswell Road, Suite 100
Tel: (813) 223-5505                        Atlanta, Georgia 30350
Fax: (813) 223-5402                        Tel: (404) 205-8400
jyanchunis@forthepeople.com                Fax: (404) 205-8395
mglassman@forthepeople.com                 j im@ewlawllc.com
                                           david@ewlawllc.com

                              Co-Liaison Counsel
                     for Plaintiffs and the Proposed Class




                                      31
                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.l(D), the undersigned counsel certifies that the

foregoing MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS'

MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT,

PRELIMINARY CERTIFICATION OF CLASS, APPROVAL OF CLASS

NOTICE, AND SCHEDULING OF A FINAL APPROVAL HEARING was

prepared in Times New Roman, 14-point font, in accordance with Local Rule 5.1(C).

      This 5th day of October, 2018.


                                        Isl J. Cameron Tribble
                                        J. Cameron Tribble

                                         Co-Liaison Counsel
                                        for Plaintiffs and the Proposed Class




                                       32
                         CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2018, I caused the foregoing

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS' MOTION

FOR     PRELIMINARY            APPROVAL          OF    CLASS       SETTLEMENT,

PRELIMINARY CERTIFICATION OF CLASS, APPROVAL OF CLASS

NOTICE, AND SCHEDULING OF A FINAL APPROVAL HEARING to be

electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to the email addresses denoted on the Electronic

Mail Notice List.
                                       BARNES LAW GROUP, LLC


                                       Isl J. CAMERON TRIBBLE
                                       J. Cameron Tribble
                                       Ga. Bar No. 754759
                                       31 Atlanta Street
                                       Marietta, Georgia 30060
                                       Tel: (770) 227-6375
                                       Fax: (770) 227-6373
                                       ctribble@barneslawgroup.com




                                         33
